Exhibit 10.44




IN ACCORDANCE WITH ITEM 601(b) OF REGULATION S-K, CERTAIN IDENTIFIED INFORMATION
(THE “CONFIDENTIAL INFORMATION”) HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED. THE CONFIDENTIAL INFORMATION IS DENOTED HEREIN BY [*****].


AMENDMENT NO. 11 TO THE


NONEXCLUSIVE VALUE ADDED DISTRIBUTOR AGREEMENT


This Amendment No. 11 (the “Amendment”) to the NONEXCLUSIVE VALUE ADDED
DISTRIBUTOR AGREEMENT by and between ScanSource, Inc., a South Carolina
corporation with its principal place of business at 6 Logue Court, Greenville,
South Carolina 29615 (“Distributor”) and Cisco Systems, Inc., a California
corporation having its principal place of business at 170 West Tasman Drive, San
Jose, CA 95134 (“Cisco”), is effective as of the date of last signature below
(the “Effective Date”). All capitalized terms contained herein shall have the
same meaning as the terms defined in the Agreement unless specifically modified
in this Amendment.


WHEREAS, Distributor and Cisco previously entered into a Nonexclusive Value
Added Distributor Agreement, dated January 22, 2007, as amended (the
“Agreement”); and


WHEREAS, the parties wish to update the terms of the Agreement;


NOW THEREFORE, for such good and valuable consideration as may have been
exchanged between the Parties, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree to the following terms and conditions of this
Amendment:


1.
Section 6.7 (“Prompt Pay Discount”) which was added in Amendment 3 of the
Agreement [*****].



2.
All of the terms and conditions of the Agreement shall continue in full force
and effect except as modified by the terms of this Amendment. In the event of
any inconsistency between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall control and govern.



3.
Binding Effect. All of the covenants and agreements contained herein shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective representatives, successors, and assigns.



4.
Severability. Any dispute in the meaning, effect, or validity of this Amendment
will be resolved in accordance with the terms of the Agreement. If any provision
of this Amendment is held to be illegal or unenforceable, that provision will be
limited or eliminated to the minimum extent necessary so that this Amendment
will otherwise remain in full force and effect and enforceable so as to give
effect to the intent of the parties hereunder.



5.
Entire Agreement; Amendment. This Amendment constitutes the entire agreement
among the parties concerning the subject matter of this Amendment and replaces
any prior oral or written communications between the parties, all of which are
excluded. There are no conditions, understandings, agreements, representations
or warranties, expressed or implied, that are not specified herein. This
Amendment may be modified only by a written document executed by the parties
hereto.



6.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which when so executed and delivered will be an original and all of which
together will constitute one and the same instrument. Facsimile signatures and
electronic signatures will be deemed to be equivalent to original signatures for
purposes of this Amendment.




















